,   ..-..,   -'-'   ..   ~_.;.,




                     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 of 1



                                                         UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                       v.                                                (For Offenses Committed On or After November l, 1987)


                                          Jesus Ramon Frutos-Ramirez                                     Case Number: 3:19-mj-21254

                                                                                                        Thomas S Sims
                                                                                                        Defenda'nt's Attorney


                     REGISTRATION NO. 99053198

                         THE DEFENDANT:
                          l:2l pleaded guilty to count(s) _l_of_C_om__,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         0 was found guilty to count(s)
                                  after a plea of not guilty.
                                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                         Title & Section               Nature of Offense                                                                   Count Number(s)
                         8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                         1

                          0 The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
                          0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                                     IMPRISONMENT
                                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                         imprisoned for a term of:

                                                   ¥TIME SERVED                                    0                                           days

                          i:2l Assessment: $10 WAIVED l:2l Fine: WAIVED
                          l:2l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                         the defendant's possession at the time of arrest upon their deportation or removal.
                         0 Court recommends defendant be deported/removed with relative,                                                            charged in case


                              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Thursday, March 14, 2019,_-'---------
                                                                                                       Date of Imposition of Sentence
                                          . . . . ---:;.

                         Received       ~-~ -~--
                                       ---------'-
                                       DUSM
                                                                                 ),,,-:lH    Bil ROBERTN. BLOCK
                                                                            --~A~:=J UNIT D STATES MAGISTRATE JUDGE

                                                                   soufi.Tff1K us _DISTRICT COURT
                         Clerk's Office Copy                       BY       cRN DIS rRICT OF   CALIFOR~clA                                            3:19-mj-21254
                                                                                                  DEPUTY
